Motion by the petitioner to seal the record of a proceeding pursuant to CPLR article 78 with respect to a determination of the County Court, Nassau County (Wexner, J.), entered October 17, 1997, which classified the petitioner as a level three sex offender under the Sex Offender Registration Act (see, Correction Law § 168 et seq.).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.